PER CURTAM.
Pursuant to our former mandate, 5 Cir., 95 F.2d 59, a hearing was had as to whether there was a probability that Vasco Products Company could perform the conditions of its lease if given fair opportunity to do so. Upon evidence which we consider sufficient, the Court found it could and would probably sell the required amounts, and made a decree enjoining the appellants from interference and requiring compliance on their part with the lease, but conditioning its continuance beyond a year upon Vasco Products Company performing on its part. This decree is in accord with our mandate and with the equities of the case, and is affirmed with direction that it be re-examined at the expiration of the year to see if its condition has been performed, and if not that appropriate action be taken.
Affirmed.